DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I. Claims 1-2, 6-7, 9-13, 15, 17-19 drawn to a magnetic applicator with extended wiper nearly reaching bottom of reservoir of cosmetic and wiper is sandwiched between two part snap pieces forming reservoir and magnet being embedded in stem and in direct contact with cosmetic (Figs 1-5), classified in A45D40/262.
Species II. Claims 1-3, 5, 6, 10, 15, 17-19 drawn to a magnetic applicator with extended wiper nearly reaching bottom of reservoir of cosmetic and wiper is sandwiched between two part snap pieces forming reservoir and magnet being embedded in stem and not in direct contact with cosmetic (Fig 6) classified in A45D34/046.
Species III. Claims 1-2, 6-9, 11-12, 16-19 drawn to a magnetic applicator with shortened wiper attached to top end of single piece reservoir of cosmetic and magnet being embedded in stem and in direct contact with cosmetic (Figs 7-8), classified in A45D40/267.
Species IV. Claims 1-4, 6, 16-19 drawn to a magnetic applicator with shortened wiper attached to top end of single piece reservoir of cosmetic and magnet being embedded in stem and not in direct contact with cosmetic (Fig 9) classified in A45D40/265.
Species V. Claim 20 drawn to a magnetic applicator with fluid supply reservoir directly attached to applicator and forming handle and magnetic applicator serving as wick for cosmetic (Figs 10-11), classified in A45D40/20.
Species VI. Claim 20 drawn to a magnetic applicator with fluid supply reservoir directly attached to applicator and forming handle and magnetic applicator embedded in stem and not serving as applicator portion (Fig 12), classified in A45D40/261.
The species are independent or distinct because: 
Species I and II both require a wiper that extends nearly to a bottom of the reservoir and encloses the stem and a portion of the applicator when the entire device is assembled and the wiper being snap fit between a two piece reservoir and this is not required by Species III-VI; however, Species I requires the applicator magnet portion be in direct contact with the cosmetic and Species II explicitly requires the magnet portion not be in direct contact with the cosmetic so a reference that teaches Species I will not teach Species II. Species III and IV require a wiper that terminates in a neck portion of the device wherein the wiper is press fit into a top open end of a one piece reservoir and this directly conflicts with the type of wiper required by Species I and II, while Species V and VI require no wiper be present and that the handle of the device form a hollow reservoir that directly feeds the applicator tip/end portion. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 6, and 17-19 is/are generic to Species I-IV and claim 20 is generic to Species V and VI.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/EXAMINER, Art Unit 3772 

/YOGESH P PATEL/Primary Examiner, Art Unit 3772